
	

113 HJ 46 IH: Approving the renewal of import restrictions contained in the Burmese Freedom and Democracy Act of 2003, and for other purposes.
U.S. House of Representatives
2013-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 46
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2013
			Mr. Crowley (for
			 himself and Mr. King of New York)
			 introduced the following joint resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		JOINT RESOLUTION
		Approving the renewal of import
		  restrictions contained in the Burmese Freedom and Democracy Act of 2003, and
		  for other purposes.
	
	
		1.Renewal of import
			 restrictions under the Burmese Freedom and Democracy Act of 2003
			(a)In
			 generalCongress approves the
			 renewal of the import restrictions contained in section 3(a)(1) and sections 3A
			 (b)(1) and (c)(1) of the Burmese Freedom and Democracy Act of 2003.
			(b)Rule of
			 constructionThis joint
			 resolution shall be deemed to be a renewal resolution for
			 purposes of section 9 of the Burmese Freedom and Democracy Act of 2003.
			2.Effective
			 dateThis joint resolution and
			 the amendments made by this joint resolution shall take effect on the date of
			 the enactment of this joint resolution or July 26, 2013, whichever occurs
			 first.
		
